                                                                                                                       .
                         Case 2:20-cr-00104-JTR Document 12 Filed 02/26/21 Page 1 of 4                                     fll_ED
                                                                                                                       U.S. OISIRICT COURf
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case                                                                 EASTERN DIS lR!CT ARKANSAS
                       Sheet I
                                                                                                                           FEB 2 8 2021
                                          UNITED STAT~S ~!STRICT CoUR1A~ES W: M ~ s r ~ K
                                                           Eastern District of Arkansas                       V'                            DC.P CLERK
                                                                          )
              UNITED STATES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                   v.                                     )
                          Brad McKleroy                                   )
                                                                          )       Case Number: 2:20-CR-104 JTR
                                                                          )       USM Number: 35145-001
                                                                          )
                                                                          )       . Bl~ke Byrd .
                                                                          )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            1 Misdemeanor Information a Class A Misdemeanor
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
                                                                                                                     ----------
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended
18 U.S.C. 1791(a)(2)              Possession of a prohibited object by a prison inmate                      8/6/2019                1




       The defendant is sentenced as provided in pages 2 through         _ _4_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

• Count(s)                                              D is      Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan~e of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          2/9/2021
                                                                         Date oflmposition of Judgment


                                                                                  A~,~
                                                                         Signature of J~ge'"'        •
                                                                                                              -½
                                                                                          J. Thomas Ray, U.S. Magistrate Judge
                                                                         Name and Title of Judge


                                                                                                          2/26/2021
                                                                         Date
                          Case 2:20-cr-00104-JTR Document 12 Filed 02/26/21 Page 2 of 4
AO 24SB (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                  Judgment- Page   -=2-   of   4
 DEFENDANT: Brad McKleroy
 CASE NUMBER: 2:20-CR-104 JTR

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 2 months to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
 imposed.




      D The court makes the following recommendations to the Bureau of Prisons:




      !ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at                                 D a.m.       D p.m.       on
                     ---------
             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                           By ------,=.,.-=-~cc,----c=-=--~------
                                                                                             DEPUTY UNITED STATES MARSHAL
                          Case 2:20-cr-00104-JTR Document 12 Filed 02/26/21 Page 3 of 4
Ao' 245B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment- Page _    _,,3'---   of ___4~--
 DEFENDANT: Brad McKleroy
 CASE NUMBER: 2:20-CR-104 JTR
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment             Restitution                   Fine                    AVAA Assessment*            JVT A Assessment**
 TOTALS            S 25.00                   S 0.00                       S 0.00                    S 0.00                      S 0.00


 D    The determination of restitution is deferred until
                                                                - - - - -.          An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless s~cified otherwise in
      the prioricy or!ier or perc~ntage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                                    Total Loss***                     Restitution Ordered     Priority or Percentage




 TOTALS                                       0._00_
                                       $ ______                                      $
                                                                                         ----------
                                                                                                             0.00


 D     Restitution amount ordered pursuant to plea agreement $
                                                                             ----------
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the            D   fine     D     restitution.

       D    the interest requirement for the         D     fine       D   restitution is modified as follows:

 * Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for ictims of Trafficking A.ctof2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters I09A, 110, 11 OA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 2458 (Re-v. 09/19)
                          Case 2:20-cr-00104-JTR Document 12 Filed 02/26/21 Page 4 of 4
                        Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                            Judgment-Page   _4~_     of     4
 DEFENDANT: Brad McKleroy
 CASE NUMBER: 2:20-CR-104 JTR

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     !l1    Lump sum payment of$          25.00
                                          ~~~---
                                                              due immediately, balance due

              D    not later than _ _ _ _ _ _ _ _ _ , or
              D    in accordance with D C, D D,   D E,or                     D   Fbelow; or

 B     D Payment to begin immediately (may be combined with               D C,        D D, or      D F below); or
 C     D      Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                            (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or

 D     D      Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
             _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     D      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D      Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal mone!aJY penalties is due during
 the period of imprisonment. All criminal mone~ ~naHies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                 Joint and Several              Corresponding Payee,
       (including defendant number)                        Total Amount                      Amount                        if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be a_pplied in the following order: (I) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AVAA assessment,
 (5J fine principal, (b) fine interest, (7) community restitution, (8) NTA assessment, ('J) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
